Earl Warren: Number 33, Orlando Delli Paoli versus United States of America. Mr. Greenberg.
Daniel H. Greenberg: Mr. Chief Justice, may it please the Court. This Court is granted certiorari in a criminal case from the Second Circuit Court of Appeals. Once again, we are confronted with the problem to the law of conspiracy, a federal criminal conspiracy. The petitioner, Orlando Delli Paoli, and somewhere along the line, his name was shorten by certain references to the -- to Paoli but his last name is Delli Paoli, it's a double name. He was indicted together with four codefendants on a charge as to him of conspiracy to violate the alcohol tax laws. Two of the codefendants were charged in substantive counts, alleging possession or purchasing transportation of illicit alcohol. The facts of the case show that commencing in December 1949, the activities of the defendants with the exemption of the defendants King and Whitley who were determined only to be purchases of illicit alcohol, the activities of the other three defendants, namely, Delli Paoli, a man named Pierro, and another man named Margiasso, were under surveillance by agents of the Alcohol Tax Unit. The evidence in the record discloses that over two-year period, the activities of these defendants were under intermittent observation by the agents. Now, actually, I've gone to through the record and I've counted 10 specific dates under which the activities of these men were being observed. It was a surreptitious observation in the type that it is to be expected when a case of this kind is being made. The facts disclosed that Pierro purchased a house in the section of the Bronx, New York, in the name of his sister. First, he went to look at this house and that his two close friends, Delli Paoli and Margiasso, who were his constant companions went with him, they looked at the house, they discussed it with the owner, although, there's nothing to show that anyone except Pierro ever had any of the negotiations for the purchase of the house or ever participated, and at least, Delli Paoli did not participate in negotiations. They saw this house and had a garage next to it, and subsequently, the house was purchased. And then, intermittently, during the next year and a half, the house was purchased in the spring of 1950. The agents would, at no particular time, come around and watch these people, watch their comings and goings. They observed that the repairs were made to the garage there. That glass windows were taken out of the doors and substituted with blank wooden boards. They observed that they bought some trucks and that the trucks were painted, and subsequently, it was determined on the trial that these trucks were registered in fictitious names. At various times, it was observed that these people had meetings at various places. Nothing conclusive was ever established about any of these meetings or about any of these comings and goings by these different people. Finally, in the fall of 1951, the surveillance became intensified and we have testimony of an increase in activity. All neighbors also testify that the -- they heard activity at night in the vicinity of this house and -- and truck. I will say that a woman who lived at the house was introduced to a neighbor who testified on the trial as a cousin of Delli Paoli. A relative of Pierro has also lived at this house after some time. I will say that all of this evidence that went before the jury is laying a foundation for what ultimately happened on December 28, 1951. Now, starting with about the fourth day of December, I'm going to advert, for a moment or two, to some of the kind of observation which were held in this case. And all of this, to me, is important because it has background for what ultimately developed on the trial. On December 4, 1951, Agent Silvers of the Alcohol Tax Unit testified to the effect that he was observing the garage. The garage were ultimately 153 cans of illicit alcohol was found and as Delli Paoli came to the garage and opened the doors, and this was in broad daylight, at that precise moment, the agent seized these observations and left the scene. No reason was attributed for why this course of conduct in the part of the agent happened but he was looking into the garage, ostensibly, he saw nothing because he related nothing as to what happened once the garage doors were opened and then immediately, he departed the scene. On December 18th, at the other important location in this case, a service station which the Government characterizes as a "switch point" for the transfer of the illicit alcohol which was being delivered to the purchases that a -- a car which is characterized as being heavily laden was driven away by two unknown men. I suppose the inferences that this car contained illicit alcohol, but we will never know because the car was never apprehended and is never stopped, this is some sort of the type of evidence which went before this jury during a trial which lasted eight full trial days. Finally, we come --
Earl Warren: We'll recess now, Mr. Greenberg.
Daniel H. Greenberg: Thank you.